Title: From John Adams to Edmund Jenings, 23 September 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Amsterdam Septr. 23. 1780
     
     I have received your Favour, written after your Return from Spa and am very glad you had so pleasant a Tour and found So agreable a Reception.
     I find that my Friend in Philadelphia, reprinted the Letters on the Spirit and Resources of Great Britain: after which they were again printed in Boston, and much admired. A Gentleman from Boston, tells me, he heard there, that they were written by one Mr. Jennings. I wish his Countrymen knew more than they do about that Same Mr. Jennings.
     I take a vast Satisfaction in the general Approbation of the Massachusetts Constitution. If the people are as wise and honest in the Choice of their Rulers, as they have been in framing a Government, they will be happy, and I shall die content with the prospect for my Children, who, if they cannot be well under Such a Form and Such an Administration, will not deserve to be at all.
     I wish the Translation might appear as Soon as possible. Because, it may have Some Effects here. It certainly will: for there are many Persons here attentive to Such Things in English whether in Pamphlets or Newspapers. I wish it was published in a Pamphlet and I could get a dozen of them.
     I begin to be more fond of propagating Things in English, because the People, the most attentive to our Affairs, read English, and I wish to encrease the Curiosity after that Language and the students in it. You must know, I have undertaken to prophecy that English will be the most respectable Language in the World, and the most universally read and Spoken in the next Century, if not before the Close of this.
     American Population will in the next Age produce a greater Number of Persons who will Speak English than Any other Language. And these Persons will have more general Acquaintance and Conversation with all other nations than any other People, which will naturally introduce their Language every where, as the general medium of Correspondence and Conversation among the Learned of all Nations, and among all Travellers and Strangers, as Latin was in the last Century and French has been in this. Let Us then encourage and advise every Body to study English.
     I have written to Congress a serious Request, that they would appoint an Accademy for refining, correcting improving and Ascertaining the English Language. After Congress shall have done it, perhaps the British King and Parliament may have the Honour of copying the Example. This I Should admire. England will never have any more Honour, excepting now and then, that of imitating the Americans.
     I assure you, Sir, I am not altogether, in jest. I see a general encreasing Inclination after English in France, Spain and Holland, and it may extend throughout Europe.
     The Population and Commerce of America will Force their Language into general Use.
     I am, my dear sir, most affectionately yours
     
      John Adams
     
    